DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 05/14/2021 has been filed. Claims 1-17 are pending. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., (US20120171523), hereinafter Yang, in view of Chang et al., (US20060275666) hereinafter Chang, and Wang et al., (US20160156081) hereinafter Wang.
Regarding Claims 1, 4, and 5, Yang discloses a battery comprising: at least one unit cell “35” (Yang [0008]); at least one isolator sheet “45” which includes a phase change material to absorb heat (Yang [0010]), reading on a heat absorbing layer; a battery case which houses the unit cell “35” and the heat absorbing layer “45” (Yang [0018]); and when the battery has a plurality of unit cells “35” the cell units are stacked (laminated) to form a laminated battery (Yang [0018], Fig. 1) and the at least one heat absorbing layer “45” is in direct contact with one or both end faces of the laminated battery (Yang Fig. 1) since heat absorbing layer “45” is on at least on end face of the laminated battery comprising cells “35”. Yang discloses wherein the phase change material preferably has a large heat capacity and has a phase change temperature preferably above 45°C and up to 190°C but is not particularly limited (Yang [0010]), more specifically the material has a phase change from solid to liquid at this temperature (Yang Claim 3). 
In a similar field of endeavor as it pertains to thermal phase change materials suitable for batteries (Chang Abstract) Chang teaches a number of suitable compounds for this purpose, including mannitol (Chang [0013]) that works as a thermal cutoff material, melting in response to elevated battery temperatures and thus improving safety of the battery (Chang [0010]), reading on Claim 5, which is an example of an organic sugar alcohol and does not contain an inorganic hydrate thus reading on Claim 1, and further has a melting point of 167 °C -170 °C (Chang Table 1), also falling within the claimed range of no less than 70 °C and no more than 250 °C for Claim 4.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select a suitable phase change material, such as mannitol as taught by Chang, as the phase change material of Yang, in order to melt when the battery reaches a certain operating temperature outside the suitable range. Furthermore, "the selection of a known material based on its suitability for its intended use supported a prima facie obviousness," (MPEP 2144.07).
Yang is silent regarding the battery being an all solid state battery, wherein the unit cell contains a sulfide solid electrolyte. Yang does not specify the electrolyte used and is not limited.
In a similar field of endeavor as it pertains to phase change materials for use in batteries (Wang [0039]) Wang teaches a sulfide all solid state battery (Wang Abstract) comprising an inorganic solid electrolyte such as a sulfide oxide electrolyte (Wang [0032]). Wang further teaches that using a solid electrolyte can exhibit a higher energy density and improved safety over batteries with liquid electrolytes (Wang [0003]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery of Yang to include a sulfide solid electrolyte as taught by Wang in order to improve the battery’s energy density and safety. 
Regarding Claim 2, Yang discloses all of the claim limitations as set forth above. Yang further discloses wherein a plurality of the unit cells “35” are stacked to form a laminated battery (Yang [0018], Fig. 1) and the heat absorbing layer “45” is provided inside the laminated battery, since heat absorbing layer “45” is between unit cells “35” (Yang Fig. 1) and included in the battery stack.
Regarding Claim 3, Yang discloses all of the claim limitations as set forth above. Yang further discloses wherein a plurality of the unit cells “35” are stacked to form a laminated battery (Yang [0018], Fig. 1), the heat absorbing layer “45” is in direct contact with one or both end faces of the laminated battery (Yang Fig. 1) since heat absorbing layer “45” is on at least on end face of the laminated battery comprising cells “35” (Yang Fig. 1, right side).
Regarding Claim 6, Yang discloses all of the claim limitations as set forth above. Yang further discloses wherein heat absorbing layers “45” are present between adjacent unit cells “35” (Yang Fig. 1, at least one heat absorbing layer “45” is between adjacent unit cells “35”. 
Regarding Claims 7-10, Yang discloses all of the claim limitations as set forth above. Yang further discloses wherein the PCM heat absorbing layer in the isolator sheet “45” consists of the organic heat absorbing material since no other components are present (Yang [0010]), thus falls within the ranges of at least 80%, 90%, and 95% or more since it is substantially 100%.
Regarding Claim 11, Yang discloses all of the claim limitations as set forth above. Yang further discloses wherein in some embodiments only one PCM material is present (Yang [0010]).
Regarding Claim 14, Yang discloses all of the claim limitations as set forth above. Yang is silent to the specific phase change material used. Chang further teaches mannitol (Chang [0013]), which is an organic material, thus the heat absorbing layer contains no inorganic material. 
Regarding Claims 15-16
It would have been obvious to one having ordinary skill in the art at the time of filing to optimize the compactness of the heat absorbing layer such that it falls within the claimed range of 80% or more and 85% or more as taught by Yang in order to ensure a compact energy dense battery.  
Regarding Claim 17, Yang discloses all of the claim limitations as set forth above. Yang further teaches wherein the heat absorbing layer is formed between two battery unit cells (see e.g. Fig 1) but does not provide details of the unit cells. 
Wang further teaches solid state battery unit cells (Wang Abstract) each containing a metal (e.g. aluminum or copper) current collector foil upon which the active material is applied (Wang [0029]). Wang teaches that this is the conventional all solid-state lithium battery (ASLB) (Wang [0028]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the individual unit cells of Yang with the specific individual unit cells of Wang that include metal current collector foils as taught by Wang, such that the heat absorbing layer is formed between two metal current collecting foils in order to have functional all solid state lithium battery units.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., (US20120171523), hereinafter Yang, in view of Chang et al., (US20060275666) hereinafter Chang, and Wang et al., (US20160156081) hereinafter Wang, as applied to claim 1 above, and further in view of Iwamoto et al., (JP2009266402 original and machine translation filed with IDS dated 10/18/2017) hereinafter Iwamoto .
Regarding Claim 12, Yang discloses all of the claim limitations as set forth above. Yang is silent regarding a binder included in the heat absorbing layer. 
In a similar field of endeavor as it pertains to a heat absorbing phase change material for a battery (Iwamoto [0013]) Iwamoto discloses including a flame retardant binder (Iwamoto [0019]) in order to provide additional durability at high temperature (Iwamoto [0019]). Iwamoto further discloses 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the phase change material of Yang to include a binder, optimizing the amount such that it is included in an amount greater than 0% but less than 5% as taught by Iwamoto in order to provide additional durability at high temperature. Furthermore, the content of binder can be optimized in order to balance the heat capacity of the phase change material while providing shape retention and flame retardant qualities, see MPEP 2144.05 (II).   
Regarding Claim 13, Yang discloses all of the claim limitations as set forth above. Yang is silent regarding the binder.  
Iwamoto further teaches an example that uses polyvinylidene fluoride (PVDF) as the binder (Iwamoto [0027]), which is the same as polyvinylidene difluoride. 

Response to Arguments
Applicant's arguments filed 05/14/2021 have been fully considered but they are not persuasive. Applicant’s argues that the prior art does not include the claimed feature “when the battery has one unit cell, at least one heat absorbing layer is in direct contact with a current collector or is in direct contact with a metallic foil base layer”.
The Examiner notes that this is an alternate limitation, and in the instant case, the battery has a plurality of unit cells (as in the case of Yang), includes a heat absorbing phase change material layer in direct contact with one or both end faces of the laminated battery (Fig. 1). As the claim is written, in the case when there is only one unit cell, the requirement is that the heat absorbing layer is in direct contact 
The Applicant further argues that Yang and Chang do not address the particular problem as it pertains to a sulfide all solid state battery. 
The Examiner submits that the heat absorbing layer is expected to perform similarly to absorb heat in any type of battery and is expected to be suitable for use with a sulfide all solid state battery such as the one taught by Wang, unless differences arise from features not yet claimed. 
Applicant further argues wherein the prior art is not concerned with Applicants’ problem or Applicants’ solution thereto. Applicant argues that the instant solution does not include an inorganic hydrate since the inorganic hydrate can release moisture at a battery operating temperature which can react with battery materials, gradually deteriorating it, thus reducing battery capacity over time. Applicant further shows comparative data demonstrating the importance of not including an inorganic hydrate. 
The Examiner submits that the prior art does not include inorganic hydrate. The showing of data is not persuasive since the prior art does not include an inorganic hydrate as a phase change material. The prior art need not recognize the instant problem in order to provide a prima facie showing of obviousness. “It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)” MPEP 2144(IV) 1st paragraph. Since the prior art meets the requirement “does not include an inorganic hydrate” the claim limitation is met.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIRSTEN B TYSL/Examiner, Art Unit 1722              

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722